DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 8/25/2020.  As directed by the amendment, claims 1-20 have been cancelled, and claims 21-36 have been added. As such, claims 21-36 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. AU2006904900, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  AU2006904900 does not disclose a pressure sensor assembly as claimed in independent claims 21, 29 and 34; it only indicates that two pressure sensors may be included somewhere in the interface (bottom of page 2 to top of page 3), with no mention of connecting tubing or specific locations/functionality. As such, at best (see the issue regarding new matter, below), the instant claims would receive the priority date of the younger foreign priority document, AU2006905967, that is, 10/27/2006, in as far as Figs. 39-40 of ‘967 appears to depict the same embodiment as disclosed in Figs. 25-26 of the instant specification.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure sensor assembly spanning from the flow generator to the inlet port of the patient interface (claim 21)/configured to sample gas in a portion of the airflow path within the patient interface (claim 29)/configured to determine a pressure drop through a portion of the airflow path with the sensor at the flow generator connected via a tube to a pressure port in the interface (claim 34), must be shown (see the new matter discussion below) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not include language regarding a pressure sensor assembly spanning from the flow generator to the inlet port of the patient interface (claim 21)/configured to sample gas in a portion of the airflow path within the patient interface (claim 29)/configured to determine a pressure drop through a portion of the airflow path (claim 34). It only describes a pressure port 42, shown above the inlet port in Fig. 26, that is “configured to determine the pressure of the flow received by the patient” (page 24, lines 22-25 of the instant specification); no specific internal access location (e.g. inlet port or airflow path) or means for determining (e.g. sampling, which infers a means for withdrawal/uptake into the sensor, or a differential pressure sensor that detects a pressure drop) is recited.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mask and Mask-Mounted Flow Generator System.

Claim Objections
Claims 21, 24-29, 31 and 34 are objected to because of the following informalities:  
Regarding claims 21, 25, 27-29 and 34, the claims recite “vibration dampening and/or absorbing material,” which would have more clear antecedent basis with the specification if they were to read “vibration dampening and/or noise absorbing material”
Regarding claims 24, 26, 27, and 31, the preambles should be amended to read “The system” for more clear antecedent basis as well as continuity between the claims
Further regarding claim 27, line 2 should be amended to read “the motor and the impeller” since they are clearly referring to those of claim 23, from which claim 27 depends
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification does not describe/disclose a pressure sensor assembly spanning from the flow generator to the inlet port of the patient interface (claim 21)/configured to sample gas in a portion of the airflow path within the patient interface (claim 29)/configured to determine a pressure drop of pressurized gas flowing through a portion of the airflow path (claim 34). The instant specification only discloses an obtrusive differential pressure sensor (Fig. 19B; pages 21-22) where the orifice plate “may be provided in the outlet 6n of the volute 6c, prior to the joint 6k” or that the flow sensor (that is, the entire sensor, which thus includes the first and second ports) “may be provided in the joint 6k” (which is described as a gusset or grommet on instant pages 17/21/23; that is, a structure that has some extent along the flow path and thus could accommodate a sensor entirely therein), i.e. not the same embodiment as instant Fig. 26 (which only has one pressure port), and no mention of sampling within the patient interface, and a pressure sensor 40 that senses from a single pressure port 42 (Fig. 26; pages 23-24), shown above the inlet port in Fig. 26, for sensing pressure within the mask body, but again, no mention of sampling or a location in the inlet port or airflow path. Therefore, a pressure sensor assembly as instantly claimed is new matter, which should be cancelled to address this rejection. Claim 21, line 10 could be amended to read “from the flow generator to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok (WO 2005/028009 A1; hereinafter “Kwok”) in view of Berthon-Jones et al. (US 2003/0154980 A1; hereinafter “Berthon-Jones”), Genger et al. (US 2004/0016432 A1; hereinafter “Genger”) and Kenyon et al. (US 6,216,691 B1; hereinafter “Kenyon”).
Regarding claims 21, 23, 25 and 27, Kwok discloses system for delivering a pressurized flow of breathable gas to a patient (CPAP system 10) (Fig. 1; para [0002]), the system comprising: 
a patient interface (mask 60) configured to contact the patient's head (Fig. 1; para [0033]), the patient interface comprising a frame (shell 46) and a cushion (cushion 30) supported by the frame and configured to sealingly connect the patient interface to the patient's face and form a chamber between the frame and the patient's face (Fig. 1; para [0033]), an inlet port (air inlet port 56) in the frame is configured to receive the pressurized flow of breathable gas (para [0036]); 
a flow generator (air flow generator 20) mounted on the patient interface (Fig. 1), the flow generator being configured to generate the pressurized flow, capable of creating a pressure of about 2-40 cm H2O in the chamber (para [0036]), wherein the flow generator comprises a motor (motor 100) and an impeller (impeller 12) powered by the motor (Fig. 2; para [0037]), and a flow generator housing (comprising first part 90 and second part 80) that encloses the motor and the impeller (Figs. 1-2). 
While Kwok further disclose a port (port 47) in the patient interface (Fig. 1) and Kwok teaches the presence of a pressure sensor located at or near the mask for predicting when a patient is about to breath in in order to accurately control the breathing gas delivery (paras [0040], [0043] and [0053]) and demonstrates that it was well known in the respiratory gas delivery art at the time of invention to mount a pressure sensor to a flow generator (para [0043]), Kwok does not explicitly disclose a pressure sensor assembly spanning from the flow generator to the inlet port of the patient interface, the pressure sensor assembly comprising a pressure sensor attached to the flow generator, a pressure port in the patient interface, and a tube connecting the pressure port to the sensor, wherein the pressure sensor is enclosed by a pressure sensor housing, and wherein the pressure sensor housing is located on an exterior surface of the flow generator housing; and 
while Kwok further teaches the desirability of vibration dampening between the head of a user and the flow generator (para [0050]), Kwok does not disclose wherein the flow generator housing includes a vibration dampening and/or absorbing material positioned between the flow generator housing and the motor and the impeller of the flow generator, such that the vibration dampening and/or absorbing material is positioned between the externally located pressure sensor and the internally located flow generator.  
However, Berthon-Jones demonstrates that it was well known in the respiratory gas delivery art at the time of invention to provide a patient interface (mask 1) (Fig. 16) with a pressure sensor assembly ([as would have been obvious to an artisan at the time of invention given the standard two-port structure depicted by Berthon-Jones, differential pressure] flow transducer 110, orifice 111 and tubes 210 OR pressure transducer 11 and tube 10) spanning from a pressure sensor housing (the housing of transducer 110 OR transducer 11) to the inlet port of the patient interface (Fig. 16; where 110/111/210 goes to the inlet port and 11/10 goes to the interface in general, or see para [0054], which discloses a combined sensing arrangement), the pressure sensor assembly comprising a pressure sensor ([differential pressure] flow transducer 110 OR pressure transducer 11) (paras [0030], [0032], [0042]), a pressure port in the patient interface (Fig. 16, any of the ports on the mask to/at which tubes 210/10 connect/terminate), and a tube (either of tubes 210 or tube 10) connecting the pressure port to the sensor (Fig. 16), wherein the pressure sensor is enclosed by a pressure sensor housing (Fig. 16), and Genger teaches that it was known in the respiratory gas delivery art at the time of invention to include wherein a pressure sensor housing is located outside of the flow generator housing (Fig. 1; the pressure sensor…may be mounted outside the housing of the compressor 2, para [0042]). Therefore, it would have been obvious to an artisan at the time of invention to modify the system of Kwok to include a pressure sensor assembly spanning from the flow generator to the inlet port of the patient interface, the pressure sensor assembly comprising a pressure sensor attached to the flow generator, a pressure port in the patient interface, and a tube connecting the pressure port to the sensor, wherein the pressure sensor is enclosed by a pressure sensor housing, and wherein the pressure sensor housing is located on an exterior surface of the flow generator housing as taught by Berthon-Jones and Genger in view of Kwok’s existing mask port and general teachings regarding a pressure sensor, in order to provide the predictable result of a known means (i.e. pressure sensor) for controlling the gas delivery positioned in a known/obvious to try location (i.e. mounted externally to the flow generator housing and connected to the existing port 47 of Kwok, or to the inlet port as taught by Berthon-Jones), where the external flow-generator positioning and tubing would allow the flow generator/sensor to be provided as a separate module from the mask (as already taught by Kwok) for convenience/marketing/mask replacement without having to replace the rest of the system, as well as to allow easy access to the sensor in the event that it needs to be repaired or replaced.
Furthermore, Kenyon demonstrates that it was well known in the respiratory gas delivery art at the time of invention for the flow generator housing (flow generator housing and cover plate) (not shown, col. 4, lines 50-58 and col. 5, lines 54-64) to include a vibration dampening and/or absorbing material (mounting body 50) (Fig. 3-6) positioned between the flow generator housing and the motor (motor 14) and the impeller (within turbine housing 18, col. 4, lines 23-24) of the flow generator (Fig. 6; col. 5, lines 9-64). Therefore, it would have been obvious to an artisan at the time of invention to modify the system of Kwok to include wherein the flow generator housing includes a vibration dampening and/or absorbing material positioned between the flow generator housing and the motor and the impeller of the flow generator as taught Kenyon, such that the vibration dampening and/or absorbing material is positioned between the externally located pressure sensor and the internally located flow generator of modified Kwok (because the pressure sensor is mounted on the outside of the flow generator housing and the vibration dampening and/or absorbing material is positioned on/lining the inside of the flow generator housing and surrounding the flow generator, such that both the vibration dampening and/or absorbing material and the flow generator housing are between the pressure sensor and the flow generator), in order to provide the predictable result of enhanced vibration dampening/motor/impeller isolation for a more comfortable patient experience, as taught by Kwok para [0050], see also Kenyon col. 1, lines 60-63 and col. 2, lines 53-68).  
Regarding claim 22, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system of claim 21, wherein modified Kwok further discloses/teaches wherein the flow generator comprises an outlet port (outlet 85) (Figs. 2-3) configured to discharge the pressurized flow to the inlet port of the patient interface (Figs. 1-2; Kwok claim 6) and form a first gas flow path between the flow generator and the patient interface (the flow path from 20 to 60 via 56, see e.g. Fig. 2), and wherein the tube of the pressure sensor assembly forms a second gas flow path that is separate from the first gas flow path (Kwok Fig. 1 in view of Berthon-Jones Fig. 16, where the flow paths through tubes 210 or tube 10 are separate/extend outward from the main flow path that extends generally downward, and thus the combination teaches a pressure-sensing tube that extends externally alongside the first gas flow path of Kwok when Kwok is modified as discussed above regarding claim 21).  
Regarding claim 24, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system according to claim 21, wherein Kwok further discloses an interface (control box) (para [0040]) configured to receive signals from the pressure sensor assembly and configured to control the flow generator based on the signals received from the pressure sensor assembly (para [0040]), but Kwok does not explicitly disclose that the interface is a user interface. However, user interfaces were well known in the respiratory gas delivery art at the time of invention as demonstrated by Genger (see e.g. regulator 5) (Fig. 1). Therefore, it would have been obvious to an artisan at the time of invention for the system of modified Kwok to include wherein the interface is specifically a user interface as taught by Genger, in order to allow the user to be informed of how the system is operating and/or to allow the user to tailor the operation as desired.
Regarding claim 26, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system according to claim 25, wherein Kwok further discloses wherein at least a portion of the flow generator housing is integrally formed with the frame of the patient interface (integrally forming the shell 46 and second part 80, para [0044]). 
Regarding claim 28, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system of claim 21, wherein the limitations of claim 28 are the same as those in claims 22-27 and thus are obvious for the same reasons as discussed above regarding claims 22-27.  
Regarding claims 29 and 30, Kwok discloses a system for delivering a pressurized flow of breathable gas to a patient (CPAP system 10) (Fig. 1; para [0002]), the system comprising: 
a patient interface (mask 60) configured to contact the patient's head (Fig. 1; para [0033]), the patient interface comprising a frame (shell 46) and a cushion (cushion 30) supported by the frame and configured to sealingly connect the patient interface to the patient's face and form a chamber between the frame and the patient's face (Fig. 1; para [0033]), an inlet port (air inlet port 56) in the frame is configured to receive the pressurized flow of breathable gas (para [0036]); 
a flow generator (air flow generator 20) mounted on the patient interface (Fig. 1), the flow generator being configured to generate the pressurized flow, capable of creating a pressure of about 2-40 cm H2O in the chamber (para [0036]), the patient interface and the flow generator together forming a pressurized airflow path (from 20 to 60 via 56, see e.g. Fig. 2).
While Kwok further disclose a port (port 47) in the patient interface near the airflow path (Fig. 1) and Kwok teaches the presence of a pressure sensor located at or near the mask for predicting when a patient is about to breath in in order to accurately control the breathing gas delivery (paras [0040], [0043] and [0053]) and demonstrates that it was well known in the respiratory gas delivery art at the time of invention to mount a pressure sensor to a flow generator (para [0043]), Kwok does not explicitly disclose a pressure sensor assembly configured to sample the pressurized gas in a portion of the airflow path within the patient interface, the pressure sensor assembly comprising a pressure sensor located at the flow generator and a conduit configured to deliver the sample of pressurized gas from the patient interface to the pressure sensor; and 
while Kwok further teaches the desirability of vibration dampening between the head of a user and the flow generator (para [0050]), Kwok does not disclose wherein the flow generator housing includes a vibration dampening and/or absorbing material positioned between the flow generator housing and the motor and the impeller of the flow generator, such that the vibration dampening and/or absorbing material is positioned between the externally located pressure sensor and the internally located flow generator.  
However, Berthon-Jones demonstrates that it was well known in the respiratory gas delivery art at the time of invention to provide a patient interface (mask 1) (Fig. 16) with a pressure sensor assembly ([as would have been obvious to an artisan at the time of invention given the standard two-port structure depicted by Berthon-Jones, differential pressure] flow transducer 110, orifice 111 and tubes 210 OR pressure transducer 11 and tube 10) configured to sample the pressurized gas in a portion of the air flow path within the patient interface (paras [0030], [0032], [0042]; where it is either obvious or inherent that the tubes provide for “sampling” to allow for pressure detection (and subsequent flow calculations in the case of transducer 110)), the pressure sensor assembly comprising a pressure sensor ([differential pressure] flow transducer 110 OR pressure transducer 11) (paras [0030], [0032], [0042]), and a conduit (either of tubes 210 or tube 10) configured to deliver the sample of pressurized gas from the patient interface to the pressure sensor (Fig. 16), wherein the pressure sensor is enclosed by a pressure sensor housing (Fig. 16), and Genger teaches that it was known in the respiratory gas delivery art at the time of invention to include wherein a pressure sensor housing is located outside of the flow generator housing (Fig. 1; the pressure sensor…may be mounted outside the housing of the compressor 2, para [0042]). Therefore, it would have been obvious to an artisan at the time of invention to modify the system of Kwok to include a pressure sensor assembly configured to sample the pressurized gas in a portion of the airflow path within the patient interface, the pressure sensor assembly comprising a pressure sensor located at the flow generator and a conduit configured to deliver the sample of pressurized gas from the patient interface to the pressure sensor as taught by Berthon-Jones and Genger in view of Kwok’s existing mask port and general teachings regarding a pressure sensor, in order to provide the predictable result of a known means (i.e. pressure sensor) for controlling the gas delivery positioned in a known/obvious to try location (i.e. mounted externally to the flow generator housing and connected to the existing port 47 of Kwok, or to the inlet port as taught by Berthon-Jones), where the external flow-generator positioning and tubing would allow the flow generator/sensor to be provided as a separate module from the mask (as already taught by Kwok) for convenience/marketing/mask replacement without having to replace the rest of the system, as well as to allow easy access to the sensor in the event that it needs to be repaired or replaced.
Furthermore, Kenyon demonstrates that it was well known in the respiratory gas delivery art at the time of invention for the flow generator housing (flow generator housing and cover plate) (not shown, col. 4, lines 50-58 and col. 5, lines 54-64) to include a vibration dampening and/or absorbing material (mounting body 50) (Fig. 3-6) positioned between the flow generator housing and the motor (motor 14) and the impeller (within turbine housing 18, col. 4, lines 23-24) of the flow generator (Fig. 6; col. 5, lines 9-64). Therefore, it would have been obvious to an artisan at the time of invention to modify the system of Kwok to include wherein the flow generator housing includes a vibration dampening and/or absorbing material positioned between the flow generator housing and the motor and the impeller of the flow generator as taught Kenyon, such that the vibration dampening and/or absorbing material is positioned between the externally located pressure sensor and the internally located flow generator of modified Kwok (because the pressure sensor is mounted on the outside of the flow generator housing and the vibration dampening and/or absorbing material is positioned on/lining the inside of the flow generator housing and surrounding the flow generator, such that both the vibration dampening and/or absorbing material and the flow generator housing are between the pressure sensor and the flow generator), in order to provide the predictable result of enhanced vibration dampening/motor/impeller isolation for a more comfortable patient experience, as taught by Kwok para [0050], see also Kenyon col. 1, lines 60-63 and col. 2, lines 53-68).  
Regarding claim 31, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system according to claim 30, wherein Kwok further discloses wherein a lower portion of the flow generator housing has a greater diameter than an upper portion of the flow generator housing (Fig. 1).  
Regarding claim 32, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system according to claim 29, wherein Kwok further discloses an interface (control box) (para [0040]) configured to receive signals from the pressure sensor assembly and configured to control the flow generator based on the signals received from the pressure sensor assembly (para [0040]), but Kwok does not explicitly disclose that the interface is a user interface. However, user interfaces were well known in the respiratory gas delivery art at the time of invention as demonstrated by Genger (see e.g. regulator 5) (Fig. 1). Therefore, it would have been obvious to an artisan at the time of invention for the system of modified Kwok to include wherein the interface is specifically a user interface as taught by Genger, in order to allow the user to be informed of how the system is operating and/or to allow the user to tailor the operation as desired.
Regarding claim 33, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system according to claim 29, wherein Kwok further teaches wherein the patient interface comprises one of a plurality of dampening devices (para [0032], wherein the cushion is made of an elastomeric material and thus (at least a portion of the cushion) comprehends a dampening device because elastic material can absorb/mitigate at least some vibrations due to its resilient nature, and wherein the foam of modified Kwok as discussed above is another dampening device, such that a plurality exists in the modified system).  
Regarding claims 34 and 35, Kwok discloses a system for delivering a pressurized flow of breathable gas to a patient (CPAP system 10) (Fig. 1; para [0002]), the system comprising: 
a patient interface (mask 60) configured to contact the patient's head (Fig. 1; para [0033]), the patient interface comprising a frame (shell 46) and a cushion (cushion 30) supported by the frame and configured to sealingly connect the patient interface to the patient's face and form a chamber between the frame and the patient's face (Fig. 1; para [0033]), an inlet port (air inlet port 56) in the frame is configured to receive the pressurized flow of breathable gas (para [0036]); 
a flow generator (air flow generator 20) mounted on the patient interface (Fig. 1), the flow generator being configured to generate the pressurized flow, capable of creating a pressure of about 2-40 cm H2O in the chamber (para [0036]), the patient interface and the flow generator together forming a pressurized airflow path (from 20 to 60 via 56, see e.g. Fig. 2).
While Kwok further disclose a port (port 47) in the patient interface near the airflow path (Fig. 1) and Kwok teaches the presence of a pressure sensor located at or near the mask for predicting when a patient is about to breath in in order to accurately control the breathing gas delivery (paras [0040], [0043] and [0053]) and demonstrates that it was well known in the respiratory gas delivery art at the time of invention to mount a pressure sensor to a flow generator (para [0043]), Kwok does not explicitly disclose a pressure sensor assembly configured to determine a pressure drop of pressurized gas flowing through a portion of the airflow path, the pressure sensor assembly comprising a pressure sensor located at the flow generator, a pressure port in the patient interface, and a tube configured to convey a sample pressurized gas from the patient interface to the pressure sensor in the flow generator; and 
while Kwok further teaches the desirability of vibration dampening between the head of a user and the flow generator (para [0050]), Kwok does not disclose wherein the flow generator housing includes a vibration dampening and/or absorbing material positioned between the flow generator housing and the motor and the impeller of the flow generator, such that the vibration dampening and/or absorbing material is positioned between the externally located pressure sensor and the internally located flow generator.  
However, Berthon-Jones demonstrates that it was well known in the respiratory gas delivery art at the time of invention to provide a patient interface (mask 1) (Fig. 16) with a pressure sensor assembly ([as would have been obvious to an artisan at the time of invention given the standard two-port structure depicted by Berthon-Jones, differential pressure] flow transducer 110, orifice 111 and tubes 210) configured to determine a pressure drop of pressurized gas flowing through a portion of the airflow path (para [0042]; per the standard operation of differential pressure flow sensors), the pressure sensor assembly comprising a pressure sensor ([differential pressure] flow transducer 110) (para [0042]), a pressure port in the patient interface (Fig. 16, either of the ports on the mask to/at which tubes 210 connect/terminate) and a conduit (either of tubes 210) configured to deliver a sample of pressurized gas from the patient interface to the pressure sensor (Fig. 16), wherein the pressure sensor is enclosed by a pressure sensor housing (Fig. 16), and Genger teaches that it was known in the respiratory gas delivery art at the time of invention to include wherein a pressure sensor housing is located outside of the flow generator housing (Fig. 1; the pressure sensor…may be mounted outside the housing of the compressor 2, para [0042]). Therefore, it would have been obvious to an artisan at the time of invention to modify the system of Kwok to include a pressure sensor assembly configured to determine a pressure drop of pressurized gas flowing through a portion of the airflow path, the pressure sensor assembly comprising a pressure sensor located at the flow generator, a pressure port in the patient interface, and a tube configured to convey a sample pressurized gas from the patient interface to the pressure sensor in the flow generator as taught by Berthon-Jones and Genger in view of Kwok’s general teachings regarding a pressure sensor, in order to provide the predictable result of a known means (i.e. pressure sensor) for controlling the gas delivery positioned in a known/obvious to try location (i.e. mounted externally to the flow generator housing and connected to an inlet port as taught by Berthon-Jones), where the external flow-generator positioning and tubing would allow the flow generator/sensor to be provided as a separate module from the mask (as already taught by Kwok) for convenience/marketing/mask replacement without having to replace the rest of the system, as well as to allow easy access to the sensor in the event that it needs to be repaired or replaced.
Furthermore, Kenyon demonstrates that it was well known in the respiratory gas delivery art at the time of invention for the flow generator housing (flow generator housing and cover plate) (not shown, col. 4, lines 50-58 and col. 5, lines 54-64) to include a vibration dampening and/or absorbing material (mounting body 50) (Fig. 3-6) positioned between the flow generator housing and the motor (motor 14) and the impeller (within turbine housing 18, col. 4, lines 23-24) of the flow generator (Fig. 6; col. 5, lines 9-64). Therefore, it would have been obvious to an artisan at the time of invention to modify the system of Kwok to include wherein the flow generator housing includes a vibration dampening and/or absorbing material positioned between the flow generator housing and the motor and the impeller of the flow generator as taught Kenyon, such that the vibration dampening and/or absorbing material is positioned between the externally located pressure sensor and the internally located flow generator of modified Kwok (because the pressure sensor is mounted on the outside of the flow generator housing and the vibration dampening and/or absorbing material is positioned on/lining the inside of the flow generator housing and surrounding the flow generator, such that both the vibration dampening and/or absorbing material and the flow generator housing are between the pressure sensor and the flow generator), in order to provide the predictable result of enhanced vibration dampening/motor/impeller isolation for a more comfortable patient experience, as taught by Kwok para [0050], see also Kenyon col. 1, lines 60-63 and col. 2, lines 53-68).  
Regarding claim 36, Kwok in view of Berthon-Jones, Genger and Kenyon teaches the system according to claim 34, wherein Kwok further discloses an interface (control box) (para [0040]) configured to receive signals from the pressure sensor assembly and configured to control the flow generator based on the signals received from the pressure sensor assembly (para [0040]), but Kwok does not explicitly disclose that the interface is a user interface. However, user interfaces were well known in the respiratory gas delivery art at the time of invention as demonstrated by Genger (see e.g. regulator 5) (Fig. 1). Therefore, it would have been obvious to an artisan at the time of invention for the system of modified Kwok to include wherein the interface is specifically a user interface as taught by Genger, in order to allow the user to be informed of how the system is operating and/or to allow the user to tailor the operation as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references demonstrating the obviousness of surrounding a pressure generator with vibration dampening/noise absorbing material: Der Estephanian et al. (US 4,019,508; Fig. 4); DiMatteo et al. (US 2007/0048159 A1). Additional reference teaching different positions for pressure-sensing tubes/ports on a  respiratory interface: Kwok et al. (US 2009/0133697 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785